On Motion for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
In plaintiff’s petition for a rehearing the opinion in this cause seems to be interpreted as holding to the doctrine that the stipulation in the bill of lading, “on fastest passenger train service,” “was a mere matter of designation of one service among many, and imposed no other obligation upon the defendant than if the designation had been by ordinary freight, assuming thereby that it, in either case, had no binding effect upon the company, and, even if the company had accepted the goods under either designation, it was not bound to carry them as directed, but might disregard its agreement at pleasure.” If such is the effect of the decision, we agree with counsel that it is an “ impossible ’ ’ doctrine. But the opinion does not so hold. The contract of shipment was interpreted, as other contracts are, by looking through its whole scope, and in the light of the circumstances attending its execution. One feature of the attending conditions, and an *75important one, was admitted by tbe pleadings, which was that it was the custom and practice of the defendant, when requested by shippers, to receive perishable freight requiring speedy transportation in refrigerator ears, and to attach such cars to, and transport the same over its lines, by and as a part of, its passenger trains. The allegations of the complaint extended further, and included the whole route to New York City in the service; but they were treated as denied as to the entire route, and hence not pertinent as bearing on the construction of the contract, except as the alleged custom and practice of carrying perishable freight applied to defendant alone and to its own lines. This made the defendant a common carrier of this kind of freight in the way designated, namely, ‘ ‘ on the fastest passenger train service. ’ ’ From this, and the fact that the company was willing to contract for such service, we concluded it the preferable assumption that other connecting lines were offering a like service, and were common carriers in that sense as was the defendant, not that the contract entered into with the Oregon Railroad & Navigation Co., was a contract with every other connecting line in the route to New York City. If common carriers, however, in the sense that the pleadings make the defendant, they would be in duty bound to accept the perishable freight offered and carry it by fastest passenger train service, as they would be required to accept ordinary freight on freight train service and carry it to the place of consignment. These are conditions or circumstances attending the entering into the contract of shipment involved. So, in our construction of the contract, taking into consideration all of its terms of positive stipulation and of negation, we say the expression, “on fastest passenger train service,” is simply a designation as to how the freight should be carried, being the kind of service contracted for, and distinguishes it from such service as is offered for the carriage of ordinary freight, and, therefore, that the stipulation has no greater significance than if a stipulation “on ordinary freight train service” had been introudced in a shipping contract for ordinary freight. There was no inti*76mation intended by the opinion that such a stipulation might be disregarded at pleasure, and Avas of no binding force upon the carrier. It bound the defendant to carry by that service, and if connecting lines Avere engaged in the same service, and common carriers in that sense, they would be as much bound to pick it up and carry it on Avith like celerity as they would be bound to pick up ordinary freight offered on ordinary freight train service and carry it in that Avay to the end of their lines or to destination. In this light, the words “on fastest passenger train service,” were no more significant of an undertaking to carry to destination than the words “on ordinary freight train service, ’ ’ if introduced in a contract for the shipment of ordinary freight. But in any event, Avhatsoever be the capacity in which the freight was received to be transported, whether as common or private carrier, there must be an express or implied undertaking to carry beyond the lines of the carrier receiving the goods. “Fulton Market, New York City,” is but a designation of the place of consignment, and these words, and the stipulation,"“ on fastest passenger train service,” do not constitute an agreement of carriage to that place, unless another stipulation is read into the contract, and this the court is not at liberty to do. So that upon the Avhole we are satisfied that the contract is susceptible -of no other interpretation than ah undertaking to carry the freight to Huntington, and there deliver it to the Oregon Short Line, and that none other can reasonably be extracted from it.
The petition for rehearing is therefore denied.
Rehearing Denied,